Name: Decision of the EEA Joint Committee No 10/1999 of 29 January 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  transport policy;  environmental policy;  European construction;  organisation of work and working conditions
 Date Published: 2000-02-10

 Avis juridique important|22000D0210(10)Decision of the EEA Joint Committee No 10/1999 of 29 January 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 035 , 10/02/2000 P. 0041 - 0041DECISION OF THE EEA JOINT COMMITTEENo 10/1999of 29 January 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 121/98 of 18 December 1998(1);Whereas Commission Directive 98/42/EC of 19 June 1998 amending Council Directive 95/21/EC concerning the enforcement, in respect of shipping using Community ports and sailing in the waters under the jurisdiction of the Member States, of international standards for ship safety, pollution prevention and shipboard living and working conditions (port State control)(2) is to be incorporated into the Ageement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 56b (Council Directive 95/21/EC) in Annex XIII to the Agreement: ", as amended by:- 398 L 0042: Commission Directive 98/42/EC of 19 June 1998 (OJ L 184, 27.6.1998, p. 40)."Article 2The texts of Directive 98/42/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 30 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 29 January 1999.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 297, 18.11.1999, p. 50.(2) OJ L 184, 27.6.1998, p. 40.